Opinion by
Trexler, J.,
This suit is brought by Albert Ferraro and Amelia Ferraro, trading and doing business as A. Ferraro & Company. The Act of June 28, 1917, P. L. 645, provides that “no individual or individuals shall hereafter carry on or conduct any business in this Commonwealth under any assumed or fictitious name, style or designation, unless the person or persons conducting or carrying on the same shall have first filed in the office of the secretary of the Commonwealth and in the office of the prothonotary......a certificate......setting forth the real name or names and addresses, of all the persons owning or interested in the said business, and also the name, style or designation under which said business is being or will be carried on or conducted.”
The first inquiry presented is, Is A. Ferraro & Company an assumed or fictitious name? In the recent case of Moyer et al. v. Kennedy, 76 Pa. Superior Ct. 523, we held that the firm name of Moyer & Carpenter came under the ban of the act in that the firm was composed of three partners, the third being Miller, and that the name was assumed or fictitious; that it conveyed a false impression. Instead of being what the name indicated, a partnership of two persons, it was actually composed of three persons. The present case differs somewhat from that, in tlmt the word “company” is used. The word “company” gives no notice as to who the other member or members of the firm are. There may be one or many. Certainly it does not indicate that Amelia Ferraro was the other member. It might apply to any*277one. The word is impersonal. We think the title comes within the prohibition of the act.
A question whether those who do business under a fictitious or assumed name may enforce a contract entered into in the prosecution of such business has been discussed in a number of cases. The act of assembly above referred to makes it unlawful to carry on business under an assumed or fictitious name, and the courts will not lend their aid to persons doing business in violation of the act. This phase of the subject has been discussed in the cases of Moyer et al. v. Kennedy, supra, and that of Snaman v. Maginn, the opinion in the latter case by our Brother Head being filed concurrently with this. We can add nothing profitably to what has already been said upon this matter.
It is argued that the contract in this case being made with the railroad company in the name of A. Ferraro, its enforcement does not necessarily involve the business of the firm. The suit however, is brought by Albert Ferraro and Amelia Ferraro doing business as A. Ferraro & Company. On the face of things the transaction occurred in the business they were conducting. Had Ferraro desired to submit proof that the transaction was not in the line of his business, or that he was acting solely as an individual, not trading under a fictitious name, the course open to him would have been to have declared accordingly.
As to all the questions involved, we think the lower court decided the case correctly.
The judgment is affirmed.